Title: To James Madison from the Inhabitants of Plymouth, Massachusetts, 20 July 1812 (Abstract)
From: Plymouth, Massachusetts Inhabitants
To: Madison, James


20 July 1812. Submit “the following memorial,” which “was unanimously adopted and voted to be … forwarded to the president of the United States.”
“The inhabitants of the town of Plymouth in the Commonwealth of Massachusetts, in legal town meeting assembled, respectfully shew.
“That having recently united with their fellow-citizens in the vicinity, in memorializing congress, upon the menacing aspect of their public relations, solicitously tho’ ineffectually supplicating the national legislature, to remove the impolitic restrictions, that had almost annihilated a once lucrative commerce, and especially to avert the host of calamities that in rapid succession will follow a war with Great Britain, they now address you, Sir to interpose your presidential powers and influence, that in a great measure controul the destinies of the nation, to rescue them from scenes of horror, from the mere prospect of which, hope the solace of the wretched flies away, and which in their serious apprehensions, will endanger the existence of the social compact.
“When the rulers of a people, deliberately and obstinately persevere in a system of measures dire[c]tly tending (if not intentionally devised) to depress a large and respectable section of the country, to gratify the unfounded jealousies, and restless envious passions of another, and the irritation produced by the operation of such partial system, begins to discover its natural effects, it is unquestionably the part of wisdom, seasonably to contemplate the possible consequences.
“What must be the extent and degree of suffering, before avowed resistance to the constituted authorities, becomes a duty, cannot be accurately defined, but the awful, though sometimes necessary decision, must be submitted to the judgement and feelings of the sufferers themselves.
“They have the authority of Mr. Madison, that even the unpopularity of a warrantable measure of the federal government, in particular states, will justify a refusal of concurrence. What then, they would enquire, is the justifiable mode of opposition, to an unwarrantable measure of that government, not only unpopular, but fraught with degradation and ruin? Surely, in the opinion of Mr. Madison such an efficient counteraction by regular and constitutional means, as will ensure redress.
“The enumeration of wrongs, inflicted by Great Britain on the United States, exhibited by the committee of foreign relations, recapitulated in the manifesto, and assigned as the causes of war, by their vivid colouring, and sublimated extravagance, evidently betrays the vagaries of an overheated imagination. Allusions are made to injuries, that have been honourably adjusted, & to swell the catalogue of wrongs, the stale vulgar story of Indian hostilities, stimulated by British agents, and the miserable tale of John Henry, are introduced, which affect your memorialists in the same ludicrous manner, as the declaration of war against Great Britain by a former king of Spain, where he estimated the injuries he had received, at the precise number of one hundred.

“Divest these pretended causes of war of all specious & artificial representation, consult the history of all the wars among commercial belligerents, for the last two centuries, contrast the injuries heaped upon neutrals, in these wars with those sustained by the United States from Great Britain, take into the account, the peculiar ferocious character of the war that raged in Europe almost without interuption, for more than twenty years, the notorious partialities shewn to France, during the administration of your immediate predecessor, and your memorialists pronounce with much confidence, that no legitimate causes of war exist against Great Britain. In the convulsed unnatural state of society, consequent on war, from the principles of policy assumed by belligerents, arising from their varying relative situations, evils and embarrassments, always have been & always will be incident to Neutrals, unwilling to encounter any impediments in their pursuit if [sic] wealth, which if considered as just causes of war, the inevitable result will be, that a long continued conflict between two great maritime powers, will embroil the whole commercial world.
“Conceiving this to be a correct view of the subject, it would be easy to multiply observations upon the manifest impolicy and injustice of war with Great Britain, commenced at a period and under auspices the most unfavourable to the eastern States, exposing them to immense losses, and accumulated distresses; but they will not trespass on your time as these losses and distresses, have been depicted in numerous addresses, with a force of reasoning & splendor of eloquence, that have seldom been equalled.
“From the circumstances and manner, in which the revocation of the Berlin and Milan decrees, was lately made known, they have the most mortifying suspicion, that a war with Great Britain, was the express condition of their revocation, nor can they suppress their indignation, at the imposition attempted to be practiced on the credulity of their government, by the disgusting pretext, that these obnoxious decrees were revoked in April 1811, and had a retrospect to the November before, in direct contradiction of every act, public and private of the court of St. Cloud—a legerdemain worthy indeed of that prostituted court, where the basest perfidy is openly rewarded and a man of integrity an[d] honour finds no ticket of admission.
“Among the innumerable train of evils, that a war with Great Britain will produce, the one conspicuous above all others, as pregnant with universal, political, and moral ruin, and which cannot be too often repeated and deprecated, is an alliance with the French empire—at the head of which, is placed a desperate adventurer, who to accomplish his infernal purposes of avarice and ambition, would waste countless millions of money, and destroy whole generations of men. They sicken at the thought of their fellow-citizens being amalgamated with the slaves of this monster, and of cooperating with them, in sweeping from the globe the residue of virtuous freedom that yet remains. They invoke the genius of their fathers to save them from this base and contaminating confederacy, and if they are destined to be wretched, that their wretchedness may not be embittered, by a servile connection with profligate and infidel France.
“Thus, Sir, with much brevity, but with a frankness that the magnitude of the occasion demanded, they have expressed their honest sentiments, upon the existing offensive war with Great Britain, a war, by which their dearest interests as men and christians, are deeply effected, and in which they deliberately declare, as they cannot conscientiously, so they will not have any voluntary participation. They make this declaration with that paramount regard to their civil and religious obligations which become the deciples of the prince of peace, whose kingdom is not of this world, and before whose impartial tribunal, Presidents and Kings will be upon a level, with the meanest of their fellow-men and will be responsible for all the blood they shed in wanton and unnecessary wars.
“Impressed with these solemn considerations, with an ardent love of country, and high respect for the union of the states, your memorialists entreat the President immediately to begin the work of peace, with that unaffected dignity, and undisguised sincerity, which distinguished one of your illustrious predecessors, and they have the most satisfactory conviction, that upright and sincere efforts will be crowned with success, while the land is undefiled with the blood of its citizens, & before the demon of slaughter, thirsting for human victims, ‘cries havock and lets slip the dogs of War.’”
